DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S. C. 112, the applicant), regards as the invention.
Claim 1 recites, “An apparatus for feeding an unstacker magazine with mailpieces on edge, comprising:
a first feed conveyor that extends to said unstacker magazine in a certain conveying direction and that is configured to convey trays extending crosswise and loaded with mailpieces placed flat on the bottoms of the trays; 
tray tipping means interposed between said first feed conveyor and the unstacked magazine, configured to pivot a tray forwards in said conveying direction onto a ramp of the tray tipping means so as to bring the mailpieces on edge from the tray to the unstacker magazine;
a second feed conveyor that extends to said unstacker magazine and parallel to the first conveyor in said conveying direction and that is configured to convey trays extending lengthwise and loaded with mailpieces placed on edge on the bottoms of the trays; and 
tray tipping-over means interposed between said second feed conveyor and said unstacker magazine and configured to lay a tray over on its side onto the unstacker magazine transversely to said conveying direction in such a manner as to bring the mailpieces on edge from the tray to the unstacker magazine, and 
in that said tipping-over means comprises a ramp on a path intersecting the path of the ramp of the tipping means, said ramps being disposed on two adjacent sides of a stack reconstruction zone in which a stack of mailpieces on edge is reconstructed on said unstacker magazine.”
Claim 1 is indefinite because the term “a tray” is used after the plural term “trays” has been introduced without making clear whether the “a tray” is the same or a tray”.  It is ambiguous whether this pivoting action is taken on the trays that extend crosswise on the first conveyor or on “a tray” that may be on the first conveyor in a different configuration.  The third and fourth limitations directed to the “second feed conveyor” and the “tray tipping-over means” is similarly ambiguous.  It would remove any ambiguities if the trays on the first conveyor were given a name such as “first tray(s)” or “crosswise tray(s)” and the trays on the second conveyor were given a separate name, e.g., “second tray(s)” or lengthwise tray(s)”.  Claim 1 is also indefinite because there is no antecedent basis for “the unstacked magazine”, as recited in line 7, because the term used previously was “unstacker magazine”.

Claim 2 recites, “The apapratus according to claim 1, further comprising a tray removal conveyor for removing trays that extends 
Claim 3 recites, “The apparatus according to claim 2, wherein the second tipping means is provided with an abutment at the bottom of the ramp and configured to block the base of a tray and to provide leverage for laying a tray over onto said unstacker magazine.”  Claim 3 is indefinite because there is no antecedent basis for “the second tipping means”; instead, Claim 1 refers to only a “tray tipping means” and a “tray tipping-over means”.  In addition, Claim 3 recites “a tray” and it is unclear whether this is tray that extends lengthwise on the second feed conveyor or another tray located on the second feed conveyor but oriented another way.   
Claim 4 recites, “The apparatus according to claim 1, wherein the second tipping means is provided with an abutment at the bottom of the ramp and configured to block the base of a tray and to provide leverage for laying a tray over onto said unstacker magazine.”  Claim 4 is indefinite for the same reasons as provided with respect to Claim 3. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Decharran et al., US 5,271,710, in view of Lim et al., US 8,002, 104, and Clupper et al., US 5,462,399.
Decharran discloses an apparatus (1, Fig. 13, C3, L5 – C5, L28) for feeding an unstacker magazine (2), the device comprising a first feed conveyor (11) that extends to the unstacker magazine (Fig. 1) with a tray tipping means (12, 14, 16, 17, 18, 19, 20) interposed between the first feed conveyor and the unstacked magazine, the first feed conveyor being configured to convey trays (10) that extend crosswise on the conveyor and that store mailpieces placed flat on the bottom of the tray, and the tray tipping means having a ramp (12) that pivots one of the trays located on the first feed conveyor forward to bring the mailpieces on edge from the tray to the stacker magazine. 
Decharran fails to teach a second feed conveyor and tray tipping over means. 
Lim discloses a tipping-over device for a container (Figs. 1-6,  C4, L22 – C8, L49) that includes a feed conveyor (111) for conveying a container (103) oriented lengthwise on the conveyor (Figs. 1-5) and a tipping-over means  (106, 112) disposed between the feed conveyor and a discharge conveyor for removing the containers, the tipping-over means including a ramp (106) having an abutment (112) at the end of the ramp that is configured to block the container and provide leverage to lay the container over.  
Clupper discloses a device for creating a stack of workpieces/ documents (Figs. 1-10, C3, L6 – C8, L50), comprising a first feed conveyor (S1, 10, Fig. 1) and a second feed conveyor (S2, 15) that are located on adjacent sides of a stacking zone (5).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Decharran to include two distinct sources of workpieces/documents from sources that are adjacent each other relative to a stacking area because it would provide the ability to combine different types of workpieces/documents from different directions into a single pile, as taught by Clupper (C1, L36 – C2, L44), thereby increasing the capabilities of the stacking device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the two-feed source Decharran/Clupper apparatus to combine Lim’s second feed conveyor and tipping-over means as the second source of workpieces/ documents because it would provide the capability to reorient the container being transported lengthwise on a conveyor in a way that allows for easy removal of any contents in the container, as shown by Lim (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652